502 S.E.2d 594 (1998)
347 N.C. 586
Lewis KURTZMAN
v.
APPLIED ANALYTICAL INDUSTRIES, INC.
No. 103PA97.
Supreme Court of North Carolina.
February 5, 1998.
John R. Wester, Frank H. Lancaster, Charlotte, for Applied Analytical Industries.
Gary K. Shipman, Jennifer L. Umbaugh, C. Wes Hodges, II, Wilmington, for Kurtzman.
Thomas J. Manley, Amy E. Simpson, Raleigh, for N.C. Citizens for Business & Industry.
Martha A. Geer, Raleigh, for Academy of Trial Lawyers.
Prior report: 347 N.C. 329, 493 S.E.2d 420.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 1998."